Citation Nr: 0319752	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-48 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional cervical 
spine disability based on VA outpatient treatment in 1998. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1945 to June 1946 
and from October 1951 to November 1952.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 1995 decision by 
the RO which, in part, denied entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional cervical spine disability.  The Board remanded the 
appeal to the RO for additional development in August 1998.  
The Board undertook additional development of the appeal in 
April and October 2002.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board undertook additional 
development of the issue on appeal in April 2002.  However, 
in light of a recent decision by the United States Court of 
Appeals for the Federal Circuit, Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 
1, 2003), the Board finds that the appeal must be remanded to 
the RO for additional development, readjudication and, if 
appropriate, the issuance of a supplemental statement of the 
case (SSOC).  

The veteran was examined by VA in October 2002, and an 
opinion was rendered as requested by the Board.  However, 
additional private medical records were received subsequent 
to the examination which may have some impact on the medical 
opinion rendered.  Therefore, the claims file should be 
referred to a VA orthopedic specialist, preferably an 
orthopedic surgeon, for another opinion.  

Concerning the additional medical evidence, it is noted that 
a medical report from Orthopedic Associates, dated in 
February 1992, indicated that the veteran was involved in 
three automobile accidents, including one on February 27, 
1989, and that his injuries involved his cervical spine.  
This information was never reported previously.  Moreover, 
there are no medical records showing treatment for any back 
or neck problems between December 1988 and December 1999.  
Any existing medical records for this period would be useful 
and may shed some light on the nature and etiology of his 
cervical spine disability.  Accordingly, an attempt should be 
made to obtain all existing records and associate them with 
the claims file.  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Act and implementing regulations, among 
other things, provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  38 C.F.R. § 3.159 
(2002).  

As to the issue on appeal, the veteran has not been advised 
of VCAA, nor has he been provided with the appropriate laws 
and regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all VA and 
non-VA healthcare providers who treated 
him for any back or neck problems from 
December 1988 to December 1989.  Of 
particular interest are any treatment 
records following the automobile accident 
in February 1989, and any law enforcement 
accident reports related to that 
incident.  The RO should then attempt to 
obtain records from all identified 
sources, not already of record, and 
associate them with the claims file.  

3.  The claims file and a copy of this 
remand should be forwarded to a VA 
orthopedic specialist; an orthopedic 
surgeon if possible, to determine the 
etiology of any increase in the severity 
of the veteran's cervical spine 
disability.  The examiner should review 
the record, and offer an opinion as to 
whether treatment by VA was the proximate 
cause of any increase in the cervical 
spine disability, namely cervical 
traction in 1988, and whether this 
increase was the fault of VA, or the 
result of an event not reasonably 
foreseeable.  In formulating a response, 
the physician should utilize any 
highlighted phrase above which sets forth 
the standard of proof necessary to grant 
a claim.  The examiner should review the 
entire record and make specific findings 
as to the diagnosis and severity of the 
cervical spine disability prior to the 
December 1988 VA outpatient treatment, 
and the nature and severity of his 
condition as of the most recent medical 
report of record.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
for all evidence received since the SSOC 
issued in October 2001, and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


